DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Independent claims 1, 4, 7, and 9 require opposite sides of the flexible sealing member “do not connect to each of the beads”.  This language, however, is not present in the original disclosure and as such, constitutes new matter.  The original disclosure (Paragraph 23) simply states that “the two sides 410,420 are fixed at an inner wall of the tire body 200, which is near the groove opening, to allow the flexible sealing member 400 to be attached to the tire body”.  Looking at Figure 3, it does appear that the flexible sealing member is in direct contact with or connected to respective beads (inner wall of the body is not separate and distinct from the tire beads).  Essentially, respective tire beads (or tire bead regions) do in fact include portions on the inner wall of the tire body.  For examination purposes, the claims are being viewed as excluding a connection between the tire and the sealing member in a bead seat portion (that region where the tire bead rests on an underlying rim). 
Claims 1, 3, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 4, 7, and 9 require opposite sides of the flexible sealing member “do not connect to each of the beads”.  This language does not provide a clear and concise understanding of the claimed invention.  It is unclear exactly what structure such language is intended to exclude since Figure 3 appears to depict the flexible sealing member in direct contact with or connected to respective beads (inner wall of the body is not separate and 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merino-Lopez (US 8,151,845). 
As best depicted in Figure 2, Merino-Lopez is directed to a tire construction including a pair of bead regions, a pair of sidewalls, and a crown portion between said sidewalls, wherein a groove opening is present between respective bead regions.  The tire of Merino-Lopez further includes a flexible sealing member 10 having a valve 11 that is bonded to an inner wall of the tire structure (Column 4, Lines 10+).  In such an instance, though, Merino-Lopez is silent with respect to the specific makeup of the valve (other than it is attached or connected to said sealing member).
   Ernest, on the other hand, is similarly directed an assembly including a tire, a rim, and a valve inserted through a rim opening 39.  More particularly, the valve of Ernest includes a base or grommet 3, a valve stem (inflating channel and fastening end having a flange portion 9), and an adhesive member 31 or 33 that surrounds and at least partially covers said base.  It is evident form Figure 3 that said fastening end including flange 9 protrudes radially beyond base 3 and an inflating channel is in communication with an inside of the tire.  Ernest states that such 
Regarding claims 3 and 6, valve stems are conventionally provided with a threaded arrangement so as to create a tight interaction between the stem and the base/grommet (see Figures of Ernest).  It is further evident from the figures that the fastening end including flange 9 extends beyond or above the base or grommet and such is seen to correspond with the claimed axial arrangement.  
With respect to claims 4 and 7, Merino-Lopez is broadly directed to the inclusion of a sealing member in the casing of pneumatic tires to provide good self-sealing properties without the use of seal sealing materials.  One would have found it obvious to use the tire of Merino-Lopez in any number of applications, including bicycle tires.
Regarding claim 9, base or grommet 3 in Ernest is disposed on an outer surface of the tire tube (away from tire) in Figure 3- when modifying the tire of Merino-Lopez with Ernest, base or grommet 3 with be disposed on an outer surface of the flexible sealing member.              
.  
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 7, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 21, 2022